Citation Nr: 0739434	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
with regard to the appeal of a June 2002 denial of an 
increased evaluation for residuals of a right tibia/fibula 
fracture.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right tibia/fibula fracture.  



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1993 to February 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision that 
increasd the evaluation for residuals of a right tibia/fibula 
fracture from noncompensable to 10 percent, and from a 
November 2004 determination that found the veteran had not 
submitted a timely substantive appeal with regard to a June 
2002 decision that had denied an increase (compensable) 
rating for the same disability.  These decisions were issued 
by the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In October 2004, the veteran filed a substantive appeal.  In 
November 2004, the RO found that the substantive appeal was 
not timely.  Thereafter, the veteran perfected the issue of 
whether the October 2004 substantive appeal was timely.  

This matter is now ready for appellate review.  

In an October 2004 statement, the veteran raised the issues 
of entitlement to service connection for back disorder and 
insomnia as secondary to his service-connected tibia/fibula 
residuals.  As these issues are not properly before the 
Board, they are referred to the RO for appropriate action.  

The issue of entitlement to an increased rating for residuals 
of a right tibia/fibula fracture is addressed in the REMAND 
portion of the decision and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  In a June 2002 rating determination the RO denied an 
increased (compensable) rating for residuals of a right 
tibia/fibula fracture.  The veteran was notified of this 
decision on July 3, 2002.

2.  On July 17, 2004, the RO issued a statement of the case 
in response to the veteran's May 2003 notice of disagreement.  
The veteran was advised that he had 60 days from the date of 
the statement of the case or the remainder of the one year 
period from the notice of the June 2002 rating decision in 
which to submit a substantive appeal.

3.  The veteran did not submit a substantive appeal within 60 
days of he July 17, 2004 statement of the case, and the RO 
closed his appeal.


CONCLUSIONS OF LAW

1.  A substantive appeal as it relates to the issue of an 
increased evaluation for residuals of a tibia/fibula fracture 
in the June 2002 rating determination was not timely filed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.102, 
20.200, 20.202, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Appeal

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The notice and assistance requirements of the VCAA are not 
applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  The General Counsel reasoned that there 
was no reasonable possibility that such a claim could be 
substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004).

In this case the veteran has not contended that he submitted 
a timely substantive appeal.  He has contended that he 
submitted a timely notice of disagreement with a July 2006 
decision that granted an increased rating for his disability.  
As discussed below, the Board has recognized the veteran's 
notice of disagreement with that decision.  There is, 
however, no dispute in the record as to whether a timely 
substantive appeal was submitted.  Hence the law is 
controlling and further action under the VCAA is not 
required.

Merits

An appeal to the Board consists of a timely filed notice of 
disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. §§ 
7105(a), 7108 (West 2002); 38 C.F.R. § 20.200 (2007).  

A substantive appeal must be filed within 60 days from the 
date the statement of the case is mailed, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.303 (2007); see also 38 C.F.R. § 20.202 (2007).  

The Board does not have jurisdiction over an issue for which 
an appeal has not been timely perfected.  See 38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (2007) (in the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of a case); see also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  If 
a claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also, YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Regardless of the 
particular form, a substantive appeal must "either indicate 
that the appeal is being perfected as to all . . . issues or 
must specifically identify the issues appealed."  In 
addition, a substantive appeal must "set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  38 C.F.R. 
§ 20.202 (2007); see also 38 U.S.C.A. § 7105(d)(3) (West 
2002).

VA regulations provide that the period for filing a 
substantive appeal may be extended for good cause.  38 C.F.R. 
§ 20.303 (2007).  The request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id. 

In the present case, the RO denied an increased (compensable) 
evaluation for residuals of a tibia/fibula fracture in June 
2002.  The veteran was notified of this decision on July 3, 
2002.  In May 2003, he filed a notice of disagreement with 
this denial (while the notice was submitted on a Form 9, it 
is a notice of disagreement).  

In July 2004, the RO issued a statement of the case.  In the 
statement of the case, the RO notified the veteran that it 
had increased his noncompensable disability evaluation to 10 
percent disabling, effective the date of his request for an 
increased evaluation.  

In the July 17, 2004, letter that accompanied the statement 
of the case, the RO notified the veteran that he had to file 
his appeal with the RO within 60 days from the date of his 
letter or within the remainder, if any, of the one year 
period from the date of the letter notifying him of the 
action that he had appealed.  The RO indicated that if it did 
not hear from the veteran within this time period, the case 
would be closed.  The RO also notified the veteran that if he 
needed more time to file his appeal, he should request it 
before the time limit for his appeal expired.  

The RO also issued a rating determination, dated July 17, 
2004, increasing the disability evaluation for the residuals 
of the tibia/fibula fracture from noncompensable to 10 
percent disabling.  In the letter accompanying the decision, 
dated July 26, 2004, the RO informed the veteran that if he 
did not agree with the decision, he had one year from the 
date of this letter to appeal this decision.  



On October 22, 2004, the veteran submitted a statement in 
which he wrote:

This letter is in response to the 
findings regarding my service connected 
disability, dated July 26, 2004, and 
serves the purpose of filing a formal 
disagreement with the enclosed findings.

The statement went on to discuss the findings in the July 26, 
2004 letter and accompanying rating decision.

In a letter dated November 4, 2004, the RO informed the 
veteran that his substantive appeal had not been timely 
filed.  The RO noted that it had not received the substantive 
appeal within 60 days of the issuance of the July 2004 
statement of the case or within one year of the issuance of 
the June 2002 rating determination.  The veteran filed a 
notice of disagreement with the November 2004 rating 
determination and perfected his appeal on the timeliness 
issue.  

The veteran's argument as to the issue of timeliness is that 
the RO, in its July 2004 rating determination, indicated that 
he had one year from the date of his decision to perfect his 
appeal.  

The veteran clearly did not submit a substantive appeal 
within the time periods specified by regulation.  The October 
22, 2004 statement was received more than 60 days after the 
statement of the case and more than one year after notice of 
the June 2002 rating decision.  The veteran explicitly said 
that this statement related to the July 2004 rating decision 
and not the statement of the case.  

There is no other communication that can be construed as a 
timely substantive appeal, and the Board must conclude that a 
substantive appeal was not submitted following issuance of 
the statement of the case.



ORDER

A timely substantive appeal  appeal with regard to the appeal 
of a June 2002 denial of an increased evaluation for 
residuals of a right tibia/fibula fracture was not submitted, 
the appeal is denied.


REMAND

The veteran's October 2004 communication expressed 
disagreement with the July 2004 decision granting an increase 
in the evaluation for residuals of a right tibia/fibula 
fracture.  The RO has not issued a statement of the case in 
response to this notice of disagreement.

This issue must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. 
West, 12 Vet. App. 238 (1999).

The case is remanded for the following:

Issue a statement of the case with regard 
to the issue of entitlement to an 
increased rating for residuals of a right 
tibia/fibula fracture.  Only if the 
veteran submits a timely substantive 
appeal should the appeal be certified to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


